Case 2:21-cv-04879-JAK-GJS Document 12-1 Filed 09/01/21 Page 1 of 2 Page ID #:146




    1 JEFFER MANGELS BUTLER & MITCHELL LLP
      MARTA M. FERNANDEZ (Bar No. 120540)
    2 MFernandez@jmbm.com
      VINCE FARHAT (Bar No. 183794)
    3 VFarhat@jmbm.com
      BRIANNA FRAZIER EARLEY (Bar No. 297354)
    4 BFrazierEarley@jmbm.com
      1900 Avenue of the Stars, 7th Floor
    5 Los Angeles, California 90067-4308
      Telephone: (310) 203-8080
    6 Facsimile: (310) 203-0567
    7 Attorneys for Defendants Royal Bank of
      Canada and City National Bank
    8
                           UNITED STATES DISTRICT COURT
    9
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11
        Fausto Bustos,                                  Case No. 2:21-cv-04879-JAK (GJSx)
   12
                          Plaintiff,                    DECLARATION OF VINCE
   13                                                   FARHAT IN SUPPORT OF
                     v.                                 DEFENDANT ROYAL BANK OF
   14                                                   CANADA'S MOTION TO DISMISS
      Royal Bank of Canada, a corporation;              PLAINTIFF'S COMPLAINT
   15 City National Bank, a corporation; and
      Does 1-10, inclusive,,                            [Notice of Motion and Motion to
   16                                                   Dismiss filed concurrently herewith]
                  Defendants.
   17                                                   Hearing Date: January 10, 2022
                                                        Hearing Time: 8:30 a.m.
   18                                                   Courtroom:    10B
   19                                                   The Hon. John A. Kronstadt
   20
   21
   22
   23
   24
   25
   26
   27
   28

        69332408v3
                     DECLARATION OF VINCE FARHAT IN SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 2:21-cv-04879-JAK-GJS Document 12-1 Filed 09/01/21 Page 2 of 2 Page ID #:147




    1                               DECLARATION OF VINCE FARHAT
    2                I, Vince Farhat, declare as follows:
    3                1.    I am an attorney duly admitted to practice before this Court. I am a
    4 partner with Jeffer Mangels Butler & Mitchell LLP, attorneys of record for
    5 Defendants Royal Bank of Canada ("RBC") and City National Bank. I have
    6 personal knowledge of the facts set forth herein. If called as a witness, I could and
    7 would competently testify to the matters stated herein. I make this declaration in
    8 support of RBC's Motion to Dismiss Plaintiff Fausto Bustos' ("Plaintiff") Complaint
    9 Pursuant to Fed. R. Civ. P. 12(b)(6) (the "Motion").
   10                2.    On July 22, 2021, I sent an email to Plaintiff's counsel to schedule a
   11 conference of counsel to discuss this action.
   12                3.    On July 27, 2021, Plaintiff's counsel, my partner Marta Fernandez, and
   13 I had a telephone conference to discuss our request that Plaintiff voluntarily dismiss
   14 RBC from this action.
   15                4.    On August 2, 2021, I was copied on an email from my partner, Marta
   16 Fernandez, to Plaintiff's counsel regarding Plaintiff's response to the requested
   17 dismissal. On or about August 3, 2021, Plaintiff's counsel responded via email and
   18 declined to dismiss RBC. A true and correct copy of the referenced email chain is
   19 attached hereto as Exhibit A.
   20                I declare under penalty of perjury under the laws of the United States of
   21 America that the foregoing is true and correct.
   22                Executed on this 1st day of September, 2021, at Los Angeles, California.
   23
   24                                                            /s/ Vince Farhat
                                                            Vince Farhat
   25
   26
   27
   28

                     DECLARATION OF VINCE FARHAT IN SUPPORT OF MOTION TO DISMISS COMPLAINT
        69332408v3
